LJNITED STATES DISTRICT COUR]
SOUTHERN DISTRICT OF NEV/ YORK

                                                             X

LISA SNEAD,                                                            NOTICE OF CROSS-
                                                                         MOTION FOR
                                           Plaintift                   PARTIAL SUMMARY
                                                                          JUDGMENT
                         -against--                                      PURSUANT TO
                                                                        FED. R. CIV. P. 56
CITY OF NEW YORK, Police Officer GREGORY
LOBIANCO, Shield No. 31307; Police Offrcer
RICHARD HANSON, Shield No. 20219; Sergeant                                   16   CV 9528 (AJN)
ASA BARNES, Shield No. 2040;. and JOHN and
JANE DOE 3 THROUGH 10,

                                               Defendants.

                                                             X


               PLEASE TAKE NOTICE that, upon the Declaration of Nana K. Sarpong dated

February 5,2078, together with the exhibits annexed thereto, Defendants' Statement of Facts

Pursuant to Local   Civil Rule 56.1 dated February 6,2018, Defendants' Memorandum of Law

dated February 6,2078, and all pleadings and proceedings previously had herein, defendants

City of New York, Police Officers Gregory LoBianco and Richard Hanson, and Sergeant Asa

Barnes   will move before the Honorable Alison J. Nathan, United    States   District Judge, at the

Thurgood Marshall United States Courthouse for the Southern District of New York, located at

40 Foley Square, New York, New York 10007, on a date and time to be determined by the Couft,

for an Order dismissing in part plaintiffls Amended Complaint, pursuant to Federal Rule of Civil

Procedure 56, and granting such other and further relief as the Court deems just, proper, and

equitable.
             PLEASE TAKE FURTHER NOTICE that plaintiff s opposition, if any, is due

by February 21,2018.

Dated: New York, New York
       February 7,2078


                                       ZACHARY V/. CARTER
                                       Corporation Counsel of the
                                       City ofNew York
                                       Attorneyfor Defendants City of New York,
                                       LoBianco, Hanson, and Barnes
                                       100 Church Street, Room 3-137
                                       New York, New York 10007
                                       (2t2) 3s6-0827


                                       By:           lsl
                                              Nana K. Sarpong
                                              Senior Counsel



TO    VIA ECF
      Gabriel P. Harvis, Esq.
      Harvis & Fett LLP
      Attorneys   for   PI   aintiff
      305 Broadway, l4th Floor
      New York, New York 10007
